Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Group I, Claims 1-15 in the reply filed on 2/11/2022 is acknowledged.  Group II, claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
3.     Claims 2-8, 11-15 are objected to because of the following informalities: 
	Claim 2, line 2, line 3, “energy store” should be – electrical energy store—
	Claim 3, line 4” values of operating parameters” should be – the values of operating parameters—
Claim 4, line 4” values of operating parameters” should be – the values of operating parameters—
Claim 5, line 2, 3, “energy store” should be – electrical energy store—
Claim 6, line 2, 3, “energy store” should be – electrical energy store—
Claim 6, line 2, “a setpoint charging power” should be – the setpoint charging power—
Claim 6, line 3, “a charging voltage” should be – the charging voltage--
	Claim 7, line 7, “coupling parameters” should be – the coupling parameters—
	Claim 8, line 2, “an offset” should be – the offset—
	Claim 8, line 7, “coupling parameters” should be – the coupling parameters—
	Claim 11, line 3, “for a secondary unit impedance value” should be—determined from a secondary unit impedance value—
Claim 11, line 8, “ coupling parameters” should be – the coupling parameters—

Claim 12, line 8, “coupling parameters” should be – the coupling parameters—
Claim 13, line 2, “energy store” should be – electrical energy store—
Claim 14, line 2, “energy store” should be – electrical energy store—
Claim 14, line 2-3, “a setpoint charging power” should be – the setpoint charging power--
Claim 15, line 2, “energy store” should be – electrical energy store—
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen (US20170018977A1) in view of Wechlin (US20120187773A1) 
With regard to claim 1, Van Wageningen teaches a method for checking a test secondary unit of an inductive test charging system for charging an electrical energy store ( e.g., 205, Fig. 2, see [0231] power load can be a battery), wherein the test charging system comprises the test secondary unit ( e.g., 203, 107, Fig. 2) having a test secondary coil ( e.g., 107, Fig. 2) and a reference primary unit (e.g., 201, 103, Fig. 2) having a reference primary coil ( e.g., 103, Fig. 2), wherein the method comprises:

Van Wageningen does not teach a plurality of actual primary unit impedance values of the test charging system at the reference primary coil for a corresponding plurality of test combinations of values of operating parameters of the test charging system.
Wechlin teaches a plurality of actual primary unit impedance values ([0023] –[0024] teaches measure impedances at different conditions such as second coil present or not, or moves the vehicle) the test charging system at the reference primary coil for a corresponding plurality of test combinations of values of operating parameters ( [0023] –[0024] when receiver vehicle 5 moves, and the secondary coil locates on the top of different primary coil, this cause the measured impedance changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen, to configure a plurality of actual primary unit impedance values of the test charging system at the reference primary coil for a corresponding plurality of test combinations of values of operating parameters of the test charging system, as taught by Wechlin, in order to use the impedance to evaluate the position of the secondary coil to select suitable primary coil for the charging ([0023][0024] of Wechlin, improve the power transfer efficiency.
With regard to claim 2, the combination of Van Wageningen and Wechlin teaches all the limitations of claim 1, and Wechlin further teaches wherein the operating parameters comprise: a charging voltage at the energy store; a setpoint charging power for charging the ).

 
5. Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen (US20170018977A1) and Wechlin (US20120187773A1) in further view of Muratov (US20170163101A1)
With regard to claim 3, the combination of Van Wageningen and Wechlin teaches all the limitations of claim 1, and Van Wageningen further teaches the reference value range for the primary unit impedance indicates primary unit impedance values of a plurality of reference combinations of values of operating parameters ([0214] teaches a threshold depends on operating/initial conditions and can be modified based on the operating conditions/parameters,  para [0023]-[0024] of Wechlin teaches generate measure according to operating parameters such as the offset between the secondary coil and the reference primary coil, the combination teaches the limitation)
Van Wageningen does not teach the reference charging system comprises the reference primary unit and a reference secondary unit having a reference secondary coil.
	However, Muratov teaches the reference charging system comprises the reference primary unit ( reference transmitter, [0059]) and a reference secondary unit ( reference receiver [0059])having a reference secondary coil ( coil voltage in receiver [0059], which means coil in receiver) ( Fig. 7 further describes calibrates wireless power systems using the measured parameter in the reference transmitter and receiver at different operating conditions[0068]).

With regard to claim 4, the combination of Van Wageningen and Wechlin teaches all the limitations of claim 2, and Van Wageningen further teaches the reference value range for the primary unit impedance indicates primary unit impedance values of a plurality of reference combinations of values of operating parameters ([0214] teaches a threshold depends on operating/initial conditions and can be modified based on the operating conditions,  para [0023]-[0024] of Wechlin teaches generate measure according to operating parameters such as the offset between the secondary coil and the reference primary coil the combination teaches the limitation)
Van Wageningen does not teach the reference charging system comprises the reference primary unit and a reference secondary unit having a reference secondary coil.
	However, Muratov teaches the reference charging system comprises the reference primary unit ( reference transmitter, [0059]) and a reference secondary unit ( reference receiver [0059])having a reference secondary coil ( coil voltage in receiver [0059], which means coil in receiver) ( Fig. 7 further describes calibrates wireless power systems using the measured parameter in the reference transmitter and receiver at different operating conditions[0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 2, to include the reference charging system with the reference primary unit and a reference secondary unit having a reference secondary coil as taught by Muratov, in order to use a standard reference system to .

6. Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen (US20170018977A1) ,  Wechlin (US20120187773A1) and  Muratov ( US20170163101A1) in further view of Shichino (US20160126749A1 ) and Duarte (Analysis of the Coupling Coefficient in Inductive Energy Transfer Systems, 2014)
With regard to claim 5, the combination of Van Wageningen, Wechlin and Muratov teaches all the limitations of claim 3, but not the operating parameters comprise a setpoint charging power of the energy store and/or a charging voltage at the energy store; and the reference value range for the primary unit impedance depends on secondary unit impedance values at the reference secondary coil for different values of the setpoint charging power and/or of the charging voltage.
However, Schichino teaches the operating parameters comprise a setpoint charging power of the energy store and/or a charging voltage at the energy store (changes in the voltage V1 can also be expressed as changes in an input impedance of the power transmitting antenna 114 obtained by dividing the voltage V1 by a current flowing through the power transmitting antenna 114[0078], Schichino teaches change V1, impedance of primary coil changes. It is well known in the art Power= V1* current, and Schichino teaches about a current through the antenna. In addition, Schichino teaches V1 can be set at certain point in [0069] like V_init.  therefore, Schichino teaches about a setpoint charging power can be a operating parameter to detect the impedance of the primary coils).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 3, to configure the operating parameters to comprise a setpoint charging power of the energy store and/or a charging voltage 
IN addition, Duarte teaches the reference value range for the primary unit impedance depends on secondary unit impedance values at the reference secondary coil (see equation 1 at page 2, derive the input impedance at the primary coil based on impedance ZL connected to the secondary coil) for different values of the setpoint charging power (Schichino teaches the impedance value are changed based on the charging power) and/or of the charging voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen,  Wechlin , Muratov Schichino, to configure the reference value range for the primary unit impedance to depend on secondary unit impedance values at the reference secondary coil  as taught by Durarte, because it is known in the art that the primary side impedance can be converted from secondary side impedance. IN this case, the using of the impedance in the secondary side includes the variation in the load impedance side, which improve the accuracy of the operation, and satisfy the user’s requirement, and improve user’s experience.
With regard to claim 6, the combination of Van Wageningen Wechlin and Muratov teaches all the limitations of claim 4, but not the operating parameters comprise a setpoint charging power of the energy store and/or a charging voltage at the energy store; and the reference value range for the primary unit impedance depends on secondary unit impedance values at the reference secondary coil for different values of the setpoint charging power and/or of the charging voltage.
However, Schichino teaches the operating parameters comprise a setpoint charging power of the energy store and/or a charging voltage at the energy store ( changes in the voltage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 4, to configure the operating parameters to comprise a setpoint charging power of the energy store and/or a charging voltage at the energy store as taught by Schichino, to use the charging power as an operating parameter can detect the operating range of the impedances. In addition, the charging power is a standard operating parameter, and is easy to control, which reduces the complexity of the design.
IN addition, Duarte teaches the reference value range for the primary unit impedance depends on secondary unit impedance values at the reference secondary coil (see equation 1 at page 2, derive the input impedance at the primary coil based on impedance ZL connected to the secondary coil) for different values of the setpoint charging power (Schichino teaches the impedance value are changed based on the charging power) and/or of the charging voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen,  Wechlin , Muratov Schichino, to configure the reference value range for the primary unit impedance to depend on secondary unit impedance values at the reference secondary coil  as taught by Durarte, because it is known in the art that the primary side impedance can be converted from secondary side impedance. IN this case, the using of the impedance in the secondary side includes the 
With regard to claim 7, the combination of Van Wageningen Wechlin ,Muratov, Schichino and Duarte teaches all the limitations of claim 5, Wechlin teaches the operating parameters comprise an offset position between the reference secondary coil and the reference primary coil([0023] –[0024] when receiver vehicle 5 moves, and the secondary coil locates on the top of different primary coil, this cause the measured impedance changes, the moves of secondary coil generates an offset between the secondary coil and the primary coil ).
Duarte teaches the reference value range for the primary unit impedance depends on a reference value range for coupling parameters of the reference secondary coil and of the reference primary coil ( see equation 1 at page 2, derive the input impedance at the primary coil based on impedance ZL and M connected to the secondary coil, M is coupling parameters )for different offset positions (Wechlin teaches about different offset positions); and a value of the reference value range for coupling parameters comprises a possible value tuple of a plurality of different coupling parameters ( see equation 1, M is used to derive the impedance of the primary coil, Van Wageningen teaches expected impedance range, which is a plurality of different impedance, and Duarte teaches each impedance has a corresponding coupling parameters, therefore, the combination of Van Wageningen and Duarte teaches a possible value tuple of a plurality of different coupling parameters that corresponding to each measured impedance )
With regard to claim 8, the combination of Van Wageningen Wechlin, Muratov, Schichino and Duarte teaches all the limitations of claim 6, Wechlin teaches the operating parameters comprise an offset position between the reference secondary coil and the reference primary coil([0023] –[0024] when receiver vehicle 5 moves, and the secondary coil locates on ).
Duarte teaches the reference value range for the primary unit impedance depends on a reference value range for coupling parameters of the reference secondary coil and of the reference primary coil ( see equation 1 and 2 at page 2, derive the input impedance at the primary coil based on impedance ZL and M connected to the secondary coil, M is coupling parameters )for different offset positions (Wechlin teaches about different offset positions); and a value of the reference value range for coupling parameters comprises a possible value tuple of a plurality of different coupling parameters ( ( see equation 1, M is used to derive the impedance of the primary coil, Van Wageningen teaches expected impedance range, which is a plurality of different impedance, and Duarte teaches each impedance has a corresponding coupling parameters, therefore, the combination of Van Wageningen and Duarte teaches a possible value tuple of a plurality of different coupling parameters that corresponding to each measured impedance)
With regard to claim 9, the combination of Van Wageningen, Wechlin, Muratov, Schichino and Duarte teaches all the limitations of claim 7, Duarte further teaches the coupling parameters ( e.g., M equation 1) are parameters of an equivalent circuit diagram of the reference secondary coil and of the reference primary coil( see Fig. 1, page 2); and/or
the coupling parameters comprise a primary leakage inductance, a secondary leakage inductance and/or a mutual inductance (M in equation 1 is mutual inductance, page 2).
With regard to claim 10, the combination of Van Wageningen Wechlin, Muratov, Schichino and Duarte teaches all the limitations of claim 8, Duarte further teaches the coupling parameters (e.g., M in equation 1, page 2) are parameters of an equivalent circuit diagram of the reference secondary coil and of the reference primary coil( see Fig. 1, page 2); and/or

With regard to claim 11, the combination of Van Wageningen, Wechlin, Muratov , Schichino and Duarte teaches all the limitations of claim 7, Duarte further teaches the reference value range for the primary unit impedance comprises a plurality of primary unit impedance values ( Zin, equation 1, page 2) for a secondary unit impedance value ( Zr, equation 1, page 2);
the plurality of primary unit impedance values is able to be calculated from the secondary unit impedance value by way of a coupling formula (equation 1, page 2);
the coupling formula depends on the coupling parameters ( M, equation 1, page 2); and
the coupling parameters for the plurality of primary unit impedance values adopt a corresponding plurality of values from the reference value range for coupling parameters ( M,equation1. Page 2 Van Wageningen teaches about expected impedance range, and Duarte teaches each impedance has a corresponding coupling parameters, therefore, the combination of Van Wageningen  and Duarte teaches reference value range of coupling parameters that corresponding to each impedance in the reference distribution of impedance)
With regard to claim 12, the combination of Van Wageningen  Wechlin, Muratov , Schichino and Duarte teaches all the limitations of claim 9, Duarte further teaches the reference value range for the primary unit impedance comprises a plurality of primary unit impedance values ( Zin, equation 1, page 2) for a secondary unit impedance value ( Zr, equation 1, page 2);
the plurality of primary unit impedance values is able to be calculated from the secondary unit impedance value by way of a coupling formula (equation 1, page 2) ;
the coupling formula depends on the coupling parameters (M, equation 1); and
the coupling parameters for the plurality of primary unit impedance values adopt a corresponding plurality of values from the reference value range for coupling parameters ( M,equation1. Van Wageningen teaches about expected impedance range, and Duarte teaches 

7. Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen (US20170018977A1), Wechlin (US20120187773A1) in further view of Staring (US20190027969A1) 
With regard to claim 13, the combination of Van Wageningen and Wechlin teaches all the limitations of claim 1, but not wherein the test charging system is configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power.
However, Staring teaches the test charging system is configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power (.implement a power control loop wherein the power receiver during the power transfer phase continuously transmits power control messages back to the power transmitter requesting (or not) a change in the power of the power transfer signal, [0008] this teaches configure the actual power to a setpoint charging power defined from the receiver , which is the same as the applicant discussed in para [0011] specification :  The test charging system may be configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power. For this purpose, there may be feedback from the secondary unit to the primary unit (for example via wireless communication), in order to provide a control loop for regulating the actual charging power. The regulation may be performed by a charging controller)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to regulate an actual charging power for charging the energy store to a setpoint charging power as taught by Staring, in order 
With regard to claim 14, the combination of Van Wageningen and Wechlin teaches all the limitations of claim 2, but not wherein the test charging system is configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power.
However, Staring teaches the test charging system is configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power (.implement a power control loop wherein the power receiver during the power transfer phase continuously transmits power control messages back to the power transmitter requesting (or not) a change in the power of the power transfer signal, [0008] this teaches configure the actual power to a setpoint charging power defined from the receiver , which is the same as the applicant discussed in para [0011] specification :  The test charging system may be configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power. For this purpose, there may be feedback from the secondary unit to the primary unit (for example via wireless communication), in order to provide a control loop for regulating the actual charging power. The regulation may be performed by a charging controller)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to regulate an actual charging power for charging the energy store to a setpoint charging power as taught by Staring, in order to adaptive control the system to regulate the input power as demand requires, improve the operation efficiency, avoid waste of power by sending unneeded power to the receiver.

8. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen (US20170018977A1) , Wechlin (US20120187773A1) and Muratov (US20170163101A1) in further view of in further view of Staring (US20190027969A1) 
With regard to claim 15, the combination of Van Wageningen, Wechlin and Muratov teaches all the limitations of claim 3, but not wherein the test charging system is configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power.
However, Staring teaches the test charging system is configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power (.implement a power control loop wherein the power receiver during the power transfer phase continuously transmits power control messages back to the power transmitter requesting (or not) a change in the power of the power transfer signal, [0008] this teaches configure the actual power to a setpoint charging power defined from the receiver , which is the same as the applicant discussed in para [0011] specification :  The test charging system may be configured so as to regulate an actual charging power for charging the energy store to a setpoint charging power. For this purpose, there may be feedback from the secondary unit to the primary unit (for example via wireless communication), in order to provide a control loop for regulating the actual charging power. The regulation may be performed by a charging controller)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3, to regulate an actual charging power for charging the energy store to a setpoint charging power as taught by Staring, in order to adaptive control the system to regulate the input power as demand requires, improve the operation efficiency, avoid waste of power by sending unneeded power to the receiver.


Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takai (US20120200158A1) teaches make the internal impedance and the mutual impedance changed dynamically according to the change of the mutual positional relationship between the transmitting part and the receiving part and the change of ambient environment surrounding these parts.
Wechlin1 (US20120181875A1 ) teaches using the impedance to detect the foreign object.
Holzworth (US20160216301A1) teaches an apparatus for testing an impedance range of a wireless power transmitter is provided.
Lee (US20160141884A1) teaches the transmitting coil unit may be configured in such a manner that an impedance value thereof is changed according to positions of the receiving coil unit and the transmitting coil unit.
Ono (US20150357991A1) teaches When the impedance Zp is out of the above range, it means that the power value of the high-frequency power output from the high-frequency power source 12 is different from the desired power value. 
Lee  (US20160049826A1) teaches FIG. 10, the wireless power transmitter may detect an impedance shift while applying the first power 1051 to 1055. The wireless power transmitter may determine whether both the first and second wireless power receivers have been removed by checking whether impedance has returned to an initial value.
Kozakai (US20140225452A1) teaches the presence or absence of the device to be power-supplied by comparing the variation ΔZ (>0) in the impedance with a predetermined threshold ΔZth (step S104).
Lee teaches (US 20160315481 A1) teaches  controller 150 may determine whether the degree of change in the level of impedance of the transmitting coil is within a reference range, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836